Title: Affidavit on Kentucky Lands, [25 September] 1799
From: Madison, James
To: 


[25 September 1799]
The separate answer of James Madison to the bill of complaint exhibited against him and Nelly Madison in the court of quarter Session for Jefferson county in the state Kentucky by William Croghan Complnt. This defendant saving every benefit of excepting to the manifold errors and imperfections in the complainants bill contained for answer thereto sayeth—That he was jointly interested with the said Ambrose Madison deceased named in the bill, in the land therein said to be sold by him to the complainant, and that the said Ambrose Madison had full authority from this complainant to sell the same—but this defendant was so little in the habit of meddling with their joint landed concerns in the state Kentucky, that he knows nothing certainly or precisely of the sale to the complainant mentioned in the bill—nor does he recollect any thing certainly or precisely as to the conveyance for the said land in conjunction with the said Ambrose Madison as charged in the bill, but this defendant cannot refrain from remarking that if such conveyance was made it must be entirely useless to execute another deed, since his whole interest in the land must have passed by the first and of course there could be nothing remaining in him to pass by the second—for it is not correct, as the bill suggests, that the deed became void & null by not having been recorded in due time, but the same would be valid & effectual between the parties to the deed. And this defendant believes that if the said deed should be recorded after the time limited by the law, that it would as to all transactions subsequent to such recording be as available as if recorded within the time appointed by law. This defendant however would have no objection to executing a deed to pass his interest in the said land if the sale can be sufficiently proved to convince him that it was made, and if the deed said to have been executed by this def[endan]t and the said Ambrose Madison could be shewn to him or to John Lee or Hubbard Taylor Esqrs. of the State of Kentucky it would be entirely satisfactory to him to convince him thereof—but this ought to be at the cost of the Complainant because it was his own neglect that he did not have his deed recorded. He therefore prays to be hence dismissed with his costs unjustly incured in defending this suit.
James Madison
Virginia Orange County &c.
The above named defendt. James Madison, this day made Oath upon the Holy Evangelist, before me John Scott a Justice of the Peace for the sd. County, to the Truth of the above Answer. Given under my Hand & Seal this 25th. day of September 1799.
John Scott
